Eberhardt, Judge.
Appellant Brown was charged with violating the conditions of his probation by committing the offenses of forgery, fraudulent use of credit cards and possessing stolen credit cards. All the violations charged are based upon Brown’s alleged unauthorized use of another’s oil company credit card.
At the hearing W. M. Willis testified on behalf of the State that Brown purchased from him two tires of the value of $25; that in payment Brown presented to him a Shell credit card bearing the name C. M. Campbell; and that Brown signed the name C. M. Campbell to the credit voucher. An F.B.I. agent testified for the State that he had talked with Brown about *33the use of the credit card and that Brown told him that a lady friend had given it to him with permission to use it in connection with a trip to Florida that he was making. The credit card was not introduced into evidence, nor was C. M. Campbell present to testify. There was no evidence that Shell Oil Company or Willis had been defrauded or that the voucher had not been honored by the person to whom it was issued. The court entered an order revoking the probation, and this appeal followed. Held:
Submitted January 8, 1969
Decided January 14, 1969.
Harl C. Duffy, Jr., James A. Bobbins, Jr., for appellant.
Robert G. Walther, Solicitor General, F. Larry Salmon, for appellee.
Since there is no evidence whatsoever that Willis, Shell Oil Company or Campbell had been defrauded, and the State’s only evidence as to the use of the card was that appellant asserted that he had permission to use it, we are unable to agree to the State’s contention that appellant unlawfully used the credit card in violation of forgery statutes or of Ga. L. 1960, p. 1113 (“Crimes arising from fraudulent use of credit cards”) (Code Ann. § 26-2814). Jordan v. State, 127 Ga. 278 (56 SE 422), and Timmons v. State, 80 Ga. 216 (4 SE 766), cited by the State, do not require a different result.

Judgment reversed.


Bell, P. J., and Deen, J„, concur.